Citation Nr: 1803328	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 4, 2011 for the grant of service connection for traumatic brain injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 2003 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Houston, Texas Regional Office (RO).

In October 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ and an Associate Counsel engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.  


FINDING OF FACT

The Veteran's initial claim of entitlement to service connection for traumatic brain injury (TBI) claimed as a concussion was received by VA on July 4, 2011.  


CONCLUSION OF LAW

An effective date earlier than July 4, 2011 for the grant of service connection for TBI claimed as a concussion is not warranted. 38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400 (2017).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising a claimant of his and VA's respective responsibilities in obtaining this supporting evidence. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA to assist a claimant in obtaining this evidence. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).   

The Veteran's request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement (NOD). The Court held that, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). The Veteran was provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations. The Board also finds that all necessary development of the downstream earlier effective date claim was accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

II. Analysis

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

For a direct service connection claim, the effective date is the day after separation from service or the date entitlement arose, if the claim is received within one year of separation from service, otherwise, 38 C.F.R. § 3.400 applies. 38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).   

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted "date entitlement arose" as the date when the claimant met the requirements for the benefits sought. This is determined on a "facts found" basis. See 38 U.S.C. § 5110(a); see also Mcgrath v. Gober, 14 Vet. App. 28, 35 (2000). It is important to note that an effective date generally can be no earlier than the "facts found." DeLisio v. Shinseki, 25 Vet. App. 45 (2011). These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation. See generally 38 U.S.C. § 3.400. For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested. Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008). However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers. Mcgrath v. Gober, 14 Vet. App. 28, 35 (2000).   

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the law administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).

The Court has held that an informal claim must be (1) a communication in writing that (2) expresses intent to apply for benefits, and (3) identifies the benefits sought. Broikowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). The Court held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error. Lalonde v. West, 7 Vet. App. 537, 380 (1999). However, the Court also held that the Board is not required to "conjure up issues that were not raised by the appellant." Brannon v. West, 12 Vet. App. 32 (1998).

The evidence does not indicate that the Veteran filed an informal claim before July 4, 2011. In his written statements and October 2016 Board hearing, the Veteran asserted that at service separation, he expressed to service medical examiners intent to file a claim for service connection. The Veteran also asserted that at service separation, his medical records were sent to VA in Helena, Montana. Contrary to the Veteran's assertions, his claims file does not contain a written communication, prior to July 4, 2011, that indicates his intent to apply for benefits at service separation.   

The evidence indicates that on July 4, 2011, the Veteran filed and VA received, a formal claim for compensation benefits. The Veteran sought, in pertinent part, service connection for a concussion. Significantly, when asked to respond to the question as to whether he had "ever filed a claim with VA," the Veteran responded "no." The RO construed this assertion as a claim for service connection for a TBI and adjudicated it in the June 2013 rating decision. Therefore, the date of receipt of the Veteran's formal claim for service connection for a TBI is July 4, 2011. 

While the Board recognizes the Veteran's belief that the effective date for his grant of service connection for TBI claimed as a concussion should be earlier than July 4, 2011, a preponderance of the evidence does not provide a basis for assignment of an effective date earlier than July 4, 2011.
  

ORDER

An effective date earlier than July 4, 2011 for the grant of service connection for TBI claimed as a concussion is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


